Citation Nr: 0209926	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  94-39 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an organic heart 
disorder.

2.  Entitlement to an increased (compensable) rating for 
psychophysiologic cardiovascular reaction (neurocirculatory 
asthenia).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel



INTRODUCTION

The veteran had active service from May 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.

This matter was previously before the Board and remanded in 
March 1999, for additional development.  As discussed in the 
decision below, the Board is satisfied that the requested 
development was completed, and the case is ready for 
appellate review.  

The Board notes that in July 2001, the veteran raised a claim 
for a temporary total rating for a period of hospitalization 
at a VA medical center beginning in November 2000.  The 
veteran also raised a claim for service connection for "the 
damage caused to my body when the VA left a foreign body in 
my pulmonary artery May 28, 1998."  Finally, he claimed 
service connection for renal failure, due to medications for 
his heart condition.  It does not appear that the RO has 
addressed those issues, and they are hereby referred back to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.  

2.  The evidence does not show that an organic heart disorder 
developed during active service, or during the first post-
service year, and the evidence does not show that any 
currently diagnosed heart disorder is causally related to an 
incident of the veteran's active service.

3.  The veteran's service-connected psychophysiologic 
cardiovascular reaction (neurocirculatory asthenia) is not 
currently symptomatic.


CONCLUSIONS OF LAW

1.  An organic heart disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  The criteria for an increased (compensable) rating for 
psychophysiologic cardiovascular reaction (neurocirculatory 
asthenia), have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including 
38 C.F.R. § 4.130, Diagnostic Code 9423 (2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9501 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for 
entitlement to service connection for an organic heart 
disorder, as well as entitlement to an increased 
(compensable) rating for his service-connected 
psychophysiologic cardiovascular reaction (neurocirculatory 
asthenia).  As noted in the Introduction to this decision, 
this matter was remanded by the Board in March 1999 for 
additional development, including obtaining VA medical 
records, and providing the veteran with a VA examination.  
The Board has reviewed the actions taken by the RO, along 
with the additional evidence of record, and is satisfied that 
the requested development has been completed.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (as a matter of law, a remand 
by the Board confers on the veteran the right to compliance 
with the remand orders).

As another preliminary matter, the Board notes that during 
the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

The Board has reviewed the veteran's claims file in light of 
the VCAA, and is satisfied that the RO complied with the 
requirements under this new law.  In a cover letter attached 
to the most recent supplemental statement of the case (SSOC) 
dated in January 2002, the RO outlined the requirements under 
the VCAA and informed the veteran of VA's obligations with 
respect to his claims, as well as what the veteran could do 
to help with his claims.  In addition to the foregoing, the 
Board finds that the veteran was adequately notified of the 
evidence needed to substantiate his claims.  In regard to the 
claim for service connection for an organic heart disorder, 
the record reflects that after the Board reopened that claim 
in March 1999, the RO explained to the veteran the 
requirements for establishing a claim for service connection, 
as reflected in a May 2000 SSOC.  Although the RO explained 
the elements in the context of a well grounded claim, which 
is no longer a viable legal standard due to enactment of the 
VCAA, the basic elements for service connection have not 
changed.  Cf. Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001)(generally, to qualify for service 
connection, the veteran must prove existence of a disability, 
and one that has resulted from a disease or injury that 
occurred in the line of duty).  In regard to the increased 
rating claim, a September 1993 statement of the case (SOC) 
included the laws and regulations pertaining to increased 
rating claims, as well as the applicable diagnostic code 
provisions.  Additionally, in a November 1997 SSOC, the RO 
provided the veteran with a copy of amendments to regulations 
for evaluating mental disorders.  In short, the Board is 
satisfied that veteran has been put on notice of the evidence 
needed to substantiate his claims.  38 U.S.C.A. § 5103.

The Board also finds that the RO made reasonable efforts to 
assist the veteran in obtaining evidence to substantiate his 
claims.  Over the course of this appeal, the veteran has been 
afforded numerous VA examinations.  The record contains these 
VA examination reports, as well as volumes of VA treatment 
records and hospitalization records.  The claims file also 
contains statements from the veteran and his representatives.  
In November 2001, the veteran submitted a statement 
indicating that he recently had a pacemaker inserted at the 
VA medical center in Marion, Illinois, and that he had been 
at that hospital since July 2001.  The Board notes that the 
claims file contains several volumes of VA treatment records 
dated from December 1999 to December 2001, including records 
pertaining to the veteran's pacemaker. The veteran was 
offered the opportunity to present testimony at a hearing in 
support of his claims, but he declined that opportunity.  In 
short, for the reasons discussed above, the Board finds that 
the requirements under the VCAA regarding notice and duty to 
assist have been met, and the case is ready for appellate 
disposition.  38 U.S.C.A. § 5103A.

A brief review of the history of this appeal is as follows.  
In a March 1967 rating decision, the RO awarded service 
connection for neurocirculatory asthenia.  A noncompensable 
rating was assigned from July 1966, and a temporary total 
rating was assigned from December 1966, based on a period of 
hospitalization in excess of 21 days for neurocirculatory 
asthenia manifested by multiple premature ventricular 
contractions.  The noncompensable rating was reinstated in 
February 1967, and has remained in effect since that time.  

In October 1991, the veteran filed a claim requesting a "re-
evaluation of [his] service connected heart condition."  In 
a November 1992 rating decision, the RO denied the veteran's 
claim for an increased rating for his neurocirculatory 
asthenia.  The RO also denied reopening a claim for service 
connection for organic heart disease, on the basis that new 
and material evidence had not been submitted with regard to 
that claim.  The veteran disagreed with that decision, and 
initiated the present appeal.  When this matter was before 
the Board in March 1999, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for organic heart disease.  As such, the 
Board will review that issue on the merits.  As the two 
issues in this case involve some overlapping symptomatology, 
the Board will present a common factual background, followed 
by a separate analysis for each issue.  

The veteran's service medical records reveal that in January 
1965, he was treated for a right-sided peritonsillar abscess.  
In the course of that treatment, an electrocardiogram 
revealed a regular, recurring arrhythmia consisting of 
frequent and regularly recurrent ventricular premature beats 
(VPBs).  After a "stress" test, it was noted that the 
veteran's VPBs diminished considerably.  The veteran was 
advised to "interdict" smoking (he reportedly smoked one 
pack of cigarettes per day), and was given a small dose of 
Phenobarbital three times a day.  It was concluded that the 
veteran's VPBs represent evidence of "no organic heart 
disease at this time."  

In February 1965, the veteran was seen with complaints of 
dizziness and difficulty breathing.  The assessment was 
postural hypertension and pleurisy.  Recommended treatment 
was to stop smoking.  In March 1966, the veteran was seen for 
evaluation of an irregular heartbeat.  The veteran noted that 
except for being "short winded" once in a while, he was 
otherwise feeling fine.  The examiner indicated that a review 
of the veteran's chart revealed that the veteran had multiple 
ventricular premature contractions with a normal heart.  It 
was noted that the veteran had been advised to give up 
smoking but that he had not.  It was further noted that he 
was essentially symptom free.  The veteran's service 
separation examination in July 1966 was negative for any 
evidence of a heart disorder. 

Following service separation, the veteran underwent a VA 
examination in September 1966.  The examiner noted that 
"[n]o records of any kind are available," and that the 
veteran filed a claim for a heart condition.  The veteran 
reported to the examiner that a short time before service 
separation, it was discovered that he had an irregular pulse 
and heart action.  A chest x-ray showed a normal sized heart 
and aorta.  An electrocardiographic record revealed 
multifocal premature contractions with runs of bigeminy.  
There was also probable left ventricular hypertrophy.  The 
examiner described the veteran's heart sounds as very 
irregular, with no particular pattern.  There were no signs 
of congestive failure, and no heart murmurs could be heard.  
The examiner indicated that he was inclined to think that 
there was considerable psychogenic element when the veteran 
complained about numbness, weak spells, blurred vision, etc., 
since he had been told that he had heart trouble.  The 
examiner found no evidence of a neurological condition, and 
opined that the veteran's symptoms are partially due to 
anxiety over his heart condition.  The concluding diagnosis 
was disease of the heart, cause unknown, as well as dietary 
obesity.  

In November 1966, the same VA examiner who performed the 
September 1966 examination provided a supplementary report to 
that examination, upon reviewing the veteran's service 
medical records.  The examiner summarized that while the 
veteran was on active duty in 1965, he was diagnosed with a 
cardiac arrhythmia, posing a question of interventricular 
conduction.  The veteran was given an exercise stress 
tolerance test and an electrocardiogram (EKG), which showed a 
conversion to normal sinus rhythm after exercise with no 
premature ventricular beats.  The veteran was advised to give 
up smoking, and was given small amounts of Phenobarbital 
three times a day.  There was no final diagnosis of heart 
disease, and the veteran's final examination in July 1966 
showed no evidence of any cardiac abnormality.  In light of 
the foregoing, the examiner concluded that the diagnosis made 
in the September 1966 examination did not need to be changed.  
He stated that the veteran did not currently have any 
symptoms.  He noted that the veteran had good exercise 
tolerance, and his cardiac arrhythmia did not worsen with 
exercise.  Thus, the diagnosis remained disease of the heart, 
cause unknown.  

From December 1966 to January 1967, the veteran was 
hospitalized at a VA hospital for observation and 
examination.  He noted his history of an irregular heartbeat, 
and reported recent sensations of lightheadedness.  The 
findings were similar to those made in the September 1966 VA 
examination.  The veteran had no cardiac enlargement, but 
multiple premature ventricular contractions.  The psychology 
department noted that the veteran had a passive-aggressive 
dependent type of personality.  The veteran was given 
medication, after which the premature ventricular 
contractions diminished.  The final conclusion was "[n]o 
evidence of organic heart disease."  The veteran was 
diagnosed with neurocirculatory asthenia, manifested by 
multiple premature ventricular contractions (PVCs).  He was 
also diagnosed with obesity and no evidence of organic heart 
disease.  

Following the foregoing, the RO awarded service connection 
for neurocirculatory asthenia in a March 1967 rating 
decision, which was rated as noncompensable, aside from the 
period of hospitalization.  The Board notes that the 
veteran's service-connected disorder was later 
recharacterized by the RO as psychophysiologic cardiovascular 
reaction.

In an August 1979 VA examination, the veteran's heart was 
described as clinically normal.  There was no enlargement 
noted, no murmurs, thrills, friction rubs, gallops, or 
arrhythmia.  In a May 1985 VA examination, the veteran was 
diagnosed with coronary artery disease and borderline 
hypertension.  In an August 1989 VA hospitalization report, 
it was noted that the veteran had a two year history of 
congestive heart failure.  It was further noted that he 
received a diagnosis of dilated congestive cardiomyopathy in 
1986.  The veteran's EKG's showed frequent PVCs and bigeminy, 
but no episodes of ventricular tachycardia.  The examiner 
opined that the veteran probably had an acute episode of 
myocarditis, probably viral in etiology, which resulted in 
his cardiomyopathy.

VA medical records dated from October 1991 to December 1992, 
reveal that the veteran was periodically hospitalized for 
treatment of heart disorders variously diagnosed as 
hypertensive vascular disease, cardiac arrhythmia, 
hypertension, congestive heart failure, and cardiomyopathy.  

In a November 1993 VA general medical examination, the 
veteran complained of a worsening heart condition, indicating 
that he had an irregular heart beat all the time.  The 
examiner noted that the veteran had a chest x-ray in 
September 1993, and at that time there was no evidence of 
congestive or inflammatory disease.  He was diagnosed with an 
irregular rate and rhythm to his heart.  A November 1993 VA 
hospital report indicates that the veteran was admitted with 
an irregular heart beat and some numbness of the jaw.  It was 
noted that the veteran had been suffering from cardiac 
arrhythmia for twenty years without any major symptoms.  

In June 1996, the veteran underwent a VA examination for 
mental disorders.  The Axis I diagnosis was delusional 
disorder, mixed, with somatic, jealous, and persecutory 
features.  He also had psychological factors affecting 
general medical condition, specifically, personality traits 
or coping style affecting treatment of diabetes and other 
health problems.  The examiner commented that one of the 
purposes of the examination was to determine if there was any 
indication that the veteran's heart rhythm problems might be 
psychophysiologically based.  The examiner commented that it 
was clear that the veteran suffered from a very severe mental 
disorder, and that it is "unlikely in my opinion that a 
psychophysiological disorder, in and of itself, would explain 
the problems that he is having."  "Rather, it is much more 
likely that the veteran has suffered from both a very severe 
underlying personality disorder, as well as a delusional 
disorder."  The examiner concluded that diagnosing the 
veteran as suffering from a psychophysiological disorder 
would not do justice to the very severe mental illness that 
the veteran had.

In August 1996, another VA examiner was requested to review 
the foregoing examination report, and to offer an opinion as 
to whether the veteran's additional psychiatric diagnoses 
were related to his service-connected disorder 
(psychophysiologic cardiovascular reaction), and if so, to 
what manner and degree.  The examiner noted that the June 
1996 VA examination report was quite detailed, and 10 pages 
in length.  The examiner commented that the veteran's overall 
presentation was one of extreme somatic preoccupation, which 
was consistent with the June 1996 VA diagnosis of delusional 
disorder with prominent somatic complaints.  The examiner 
indicated that he reviewed a number of the veteran's medical 
records regarding his heart condition.  

The examiner commented that the veteran's service-connected 
neurotic heart disease and alleged rhythm disturbance was not 
related to his current and more recently diagnosed 
difficulties, noted in the June 1996 examination.  The 
veteran was suffering from a severe personality disorder 
associated with delusional beliefs about somatic 
difficulties.  However, the examiner opined that "neither of 
these two issues are related to rhythm disturbances in his 
heart, nor is there any objective evidence to connect the 
two."  The examiner further commented that the veteran's 
service-neurotic heart disease did not appear to be 
continuously operational, nor did it appear to exert any 
limitation on the veteran at this time.  He stated that the 
service-connected disorder did not appear to be exerting any 
social or occupational limitation from a psychiatric 
standpoint.  In conclusion, he stated that the "recently 
diagnosed difficulties of a delusional disorder and 
personality disorder are not related in any manner to his 
service connected heart disorder."  

In June 1999, the veteran underwent a VA heart examination.  
The examiner indicated that the veteran's medical records 
were reviewed, as well as his claims file.  The examiner 
summarized the veteran's medical history and subjective 
complaints, and presented objective findings.  The diagnosis 
was organic heart disease with congestive heart failure and a 
left ventricular ejection fraction of only 31 percent.  The 
examiner also diagnosed the veteran with a history of atrial 
fibrillation, sleep apnea, hypertension, psoriasis, and 
diabetes.  The examiner noted that the veteran had some 
cardiac irregularities with premature ventricular 
contractions at the time of discharge from the military, but 
that his heart sounds were basically normal, and there was no 
listing of valvular disease at that time.  The examiner 
stated that he found no evidence of organic heart disease 
while the veteran was in service.  He noted that the 
veteran's current physical status was "very, very poor."  
In regard to the question as to whether the veteran's 
cardiovascular symptomatology was attributed to a 
psychophysiologic cardiovascular reaction, the examiner 
indicated that he was "unable to determine this problem."

In July 1999, the examiner who performed the June 1999 VA 
examination provided some clarification as to the opinions 
expressed in that examination.  The doctor indicated that as 
stated previously, the medical record failed to indicate that 
the veteran had any sort of cardiac problem at the time of 
service separation.  The examiner further stated that he was 
unable to find a pathological disease for 
"psychophysiological cardiovascular reaction."  He 
consulted with another physician who concluded that this was 
probably a psychiatric disorder, and that he could not 
attribute any cardiovascular symptomatology to this disorder.  

An August 1999 VA medical record indicates that the veteran 
presented with a history of depression over the past several 
months, with complaints of insomnia, anergia, anhedonia, and 
feelings of helplessness.  The assessment was major 
depressive disorder, recurrent, with psychotic features.  

In January 2001, the veteran underwent a VA examination for 
mental disorders.  The examiner noted that she had been 
requested to provide a medical opinion as to any 
cardiovascular symptomatology that might be attributable to 
the veteran's service-connected psychophysiologic 
cardiovascular reaction.  The examiner stated that she had 
reviewed the veteran's claims file and his VA treatment 
records.  In reviewing the veteran's claims file regarding 
his initial diagnosis of neurocirculatory asthenia, the 
examiner noted that the veteran's symptoms at that time 
consisted of anxiety.  She further noted that more than one 
clinician noted that the veteran appeared to be having 
psychogenic symptoms brought on by the fact that someone had 
told him that he had heart trouble.  The examiner stated that 
it was "important to note that there are no DSM-III R or 
DSM-IV diagnoses that exactly correlate to the old terms 
'neurocirculatory asthenia' or 'psychophysiologic 
cardiovascular reaction' or 'neurotic heart disorder.'"  She 
indicated that given the description in the record of the 
veteran's symptoms and the general meaning of "these old 
terms," the closest diagnosis in her opinion would be 
anxiety disorder, not otherwise specified, adjustment 
disorder with anxiety, or anxiety disorder due to a medical 
condition, or possibly panic disorder, although this was less 
clear.  

The examiner noted that there was no mention in the veteran's 
records at that time of symptoms consistent with serious 
depression, psychotic symptoms, delusional disorder, or other 
symptoms.  The VA examiner indicated that the veteran had 
been seen in recent years by other VA physicians, and 
diagnosed with major depressive disorder, recurrent, with 
psychotic features.  The veteran also had recent diagnoses of 
delusional disorder and severe personality disorder.  The 
examiner agreed with other VA physicians that these diagnoses 
were not related to the veteran's previous diagnosis of 
neurotic heart disorder.  The examiner concluded that the 
veteran's cardiovascular symptomatology was not related to 
his service-connected psychophysiologic cardiovascular 
reaction.  The examiner noted that at this point, the veteran 
suffered from severe cardiovascular disease, and that in the 
face of such a severe disorder, the veteran's cardiac 
symptoms were clearly attributable to very real heart disease 
and not to any psychiatric condition.  The examiner noted 
that the veteran had not recently complained of any anxiety 
symptoms, but rather had presented more depressed and 
psychotic symptoms.  

The record contains extensive VA clinical records reflecting 
ongoing treatment for a heart disorder from December 1999 to 
December 2001.  From July 2001 to September 2001, the veteran 
was hospitalized at a VA hospital for continued care.  His 
diagnoses included congestive heart failure, nonischemic 
cardiomyopathy, hypertension, chronic atrial fibrillation, 
obesity, diabetes, depression, and sleep apnea.  A September 
2001 VA treatment record reveals that the veteran had a 
pacemaker inserted in the left upper chest wall.  

I.  Service Connection.

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to 
qualify for service connection, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  For certain chronic diseases, including organic 
heart disease, service connection may be established by 
presumption if the disease is manifest to a degree of 10 
percent or more within one year of service separation.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board has reviewed all the evidence in this case, as 
summarized in part above, and finds that the preponderance of 
the evidence is against an award of service connection for an 
organic heart disorder.  Although the veteran's service 
medical records indicate that he had ventricular premature 
beats (VPBs), it was concluded that the VPBs did not 
represent organic heart disease.  The veteran was noted to 
have a normal heart, and was periodically advised to give up 
smoking.  Upon service separation in July 1966, there were no 
findings of a heart disorder. 

In September 1966, shortly following service separation, the 
veteran underwent a VA examination and was noted to have very 
irregular heart sounds.  The examiner indicated that the 
veteran's symptoms were partially due to anxiety over his 
heart condition.  The concluding diagnosis was disease of the 
heart, cause unknown, as well as dietary obesity.  In 
November 1966, the examiner had the opportunity to review the 
veteran's service medical records, and noted that the veteran 
had no in-service diagnosis of heart disease, and currently 
had no symptoms.  Moreover, upon VA hospitalization from 
December 1966 to January 1967, the veteran was found to have 
no evidence of organic heart disease.  Rather, he was 
diagnosed with neurocirculatory asthenia.

Thus, the evidence does not indicate that the veteran 
developed a heart disorder during service, or during the 
first post-service year.  Although the veteran was 
periodically noted to have an irregular heartbeat, this was 
attributed to his smoking and his own concern over his 
heartbeat.  There were no clinical findings of a diagnosed 
heart disorder either in service, or during the first post-
service year.

The medical evidence clearly reflects that the veteran 
currently has a heart disorder, variously diagnosed as 
hypertensive vascular disease, hypertension, congestive heart 
failure, and cardiomyopathy.  However, these disorders were 
not diagnosed until many years following service separation, 
and there is no medical opinion linking any currently 
diagnosed heart disorder to an incident of the veteran's 
active service.  Nor is there any evidence that any currently 
diagnosed heart disorder was manifest to a degree of 10 
percent or more during the veteran's first post-service year.  
At a recent VA examination, conducted in June 1999, the 
examiner noted that around the time of service separation the 
veteran had some cardiac irregularities with premature 
ventricular contractions, but that his heart sounds were 
basically normal, and there was no valvular disease noted at 
that time.  The examiner stated that he found no evidence of 
organic heart disease while the veteran was in service.  

In summary, the record is negative for any evidence that the 
veteran developed a chronic heart disorder during service, or 
during the first post-service year.  Additionally, there is 
no medical opinion linking any currently diagnosed heart 
disorder to the veteran's active service.  

The Board acknowledges the veteran's contentions that his 
current heart disorder had its onset during his active 
service.  However, as the veteran is a layperson with no 
medical expertise or training, he is not competent to provide 
evidence of medical causation.  See Espiritu, 2 Vet. App. at 
494-95 (laypersons may be competent to provide an "eye-
witness account of a veteran's visible symptoms," but they 
are not capable of offering evidence that requires medical 
knowledge).  Rather, medical evidence linking a current heart 
disorder to service is required to establish service 
connection.  Such evidence is simply not present in this 
case.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an award of service connection for an 
organic heart disorder, and the claim is denied.  As to this 
issue, the record does not present an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran.  Thus, the provisions of 38 U.S.C.A. 
§ 5107(b) are inapplicable, and the appeal is denied.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) 
(38 U.S.C.A. § 5107(b) only requires that the Board consider 
all the evidence and material of record; the benefit-of-the-
doubt provision only applies where there is an approximate 
balance of positive and negative evidence).  

II.  Increased Rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In October 1991, the veteran filed a claim for an increased 
(compensable) rating for his service-connected 
neurocirculatory asthenia.  After the veteran's claim for an 
increased rating was received, the regulations pertaining to 
evaluation of mental disorders were amended, effective 
November 7, 1996.  See 61 Fed. Reg. 52,695-52,702 (1996) 
(presently codified at 38 C.F.R. §§ 4.125- 4.130 (2001).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the ... judicial 
appeal process has been concluded, the version most favorable 
to appellant should and ... will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); 
but see 38 U.S.C.A. § 5110(g) (where an increase is awarded 
pursuant to a change in the law, the effective date shall not 
be earlier than the effective date of the new law).  In a 
November 1997 SSOC, the RO applied both the old and the new 
version of the rating criteria to the veteran's disability.  
However, the noncompensable rating remained in effect.  

The RO initially assigned a noncompensable rating for the 
veteran's neurocirculatory asthenia pursuant to 38 C.F.R. 
§ 4.132, Diagnostic Code 9501 (1996), which rates 
psychological factors affecting a cardiovascular condition, 
and is evaluated by the general rating formula for 
psychoneurotic disorders.  A noncompensable rating is 
assigned when there is evidence of neurotic symptoms which 
may somewhat adversely affect relationships with others but 
which do not cause impairment of working ability.  A 10 
percent rating requires less than the criteria for the 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9501 (1996).  

The 1996 amendments to the schedule of ratings for mental 
disorders reclassified the different types of mental 
disorders.  Whereas the pre-November 1996 rating criteria 
contained a series of diagnostic code provisions pertaining 
to psychological factors affecting physical condition, the 
amended version of the rating criteria no longer contain 
those same diagnostic codes.  The Board finds that the 
veteran's service connected neurocirculatory asthenia is 
analogous to undifferentiated somatoform disorder, which is 
listed under Diagnostic Code 9423.  Regardless of the precise 
diagnostic code applied in this case, the Board notes that 
all mental disorders are currently evaluated under the same 
criteria - the General Rating Formula for Mental Disorders.  
According to this rating formula, a noncompensable rating is 
assigned for a mental condition that has been formally 
diagnosed, but symptoms are not severe enough to interfere 
with occupational and social functioning or to require 
continuous medication.  A 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9423 (2001).

At the time of the veteran's award of service connection for 
neurocirculatory asthenia (later characterized as 
psychophysiologic cardiovascular reaction), the medical 
evidence in a September 1966 VA examination report indicates 
that the veteran had a considerable psychogenic element in 
his complaints of numbness, weak spells, blurred vision, 
etc., since he had been told that he had heart trouble.  The 
examiner opined that the veteran's symptoms were partially 
due to anxiety over his heart condition.  The Board points 
out that at that time the veteran had symptoms of irregular 
heart sounds, but he had not been diagnosed with a heart 
disorder.  Following a period of hospitalization from 
December 1966 to January 1967, the veteran was diagnosed with 
neurocirculatory asthenia, manifested by multiple premature 
PVCs.  In August 1979, the veteran's heart was described as 
clinically normal.  

In a June 1996 VA examination for mental disorders, the 
examiner carefully reviewed the veteran's medical history and 
current symptomatology.  The veteran was diagnosed with a 
delusional disorder, mixed, with somatic, jealous, and 
persecutory features.  The examiner commented that the 
veteran suffered from a severe mental disorder, most likely 
consisting of a very severe underlying personality disorder, 
as well as a delusional disorder.  Another VA examiner 
expanded on the findings in that examination, as seen in an 
August 1996 report.  The examiner commented that the 
veteran's service-connected neurotic heart disease was not 
related to his current and more recently diagnosed 
difficulties noted in the June 1996 examination.  The 
examiner opined that the veteran's current severe personality 
disorder and delusional beliefs about somatic difficulties 
were not related to rhythm disturbances in his heart.  The 
examiner also commented that the veteran's service-neurotic 
heart disease did not appear to be continuously operational, 
and did not currently exert any limitation on the veteran at 
that time.  He indicated that the veteran's service-connected 
disability did not appear to be exerting any social or 
occupational limitation from a psychiatric standpoint.  In 
conclusion, he stated that the "recently diagnosed 
difficulties of a delusional disorder and personality 
disorder are not related in any manner to his service 
connected heart disorder."  

Most recently, in a January 2001 VA examination for mental 
disorders, the examiner listed the veteran's more recent 
diagnoses as major depressive disorder, delusional disorder, 
and severe personality disorder.  The examiner stated that 
she agreed with other VA physicians that these diagnoses were 
not related to the veteran's previous diagnosis of neurotic 
heart disorder.  The examiner noted that the terms 
"neurocirculatory asthenia" or "psychophysiologic 
cardiovascular reaction" or "neurotic heart disorder" were 
"old terms" and that the closest diagnosis in her opinion 
would be anxiety disorder.  She noted that the veteran had 
not recently complained of any anxiety symptoms, but rather 
had presented more depressed and psychotic symptoms. 

In light of the foregoing evidence, it appears that the 
veteran has current diagnoses of major depressive disorder, a 
delusional disorder, and a severe personality disorder.  
However, the medical opinions of record, as discussed above, 
indicate that these current disorders are not related to the 
veteran's service-connected neurocirculatory asthenia, or 
psychophysiologic cardiovascular reaction.  The August 1996 
VA medical opinion indicates that the veteran's service-
neurotic heart disease did not appear to be continuously 
operational.  The January 2001 VA examiner's opinion 
indicates that the veteran's service-connected disability was 
analogous to anxiety, but that the veteran had not recently 
complained of anxiety symptoms.  There is no medical opinion 
of record indicating that the veteran's service-connected 
neurocirculatory asthenia, or psychophysiologic 
cardiovascular reaction, is currently symptomatic.  While the 
veteran clearly has other mental disorders, variously 
diagnosed, as well as a current heart disorder, there is no 
evidence that these disorders are related to the veteran's 
service-connected disability.  Rather, the evidence indicates 
that the veteran's service-connected disability is not 
currently symptomatic to such a degree that a compensable 
rating is warranted.  In short, the evidence supports the 
currently assigned noncompensable rating, and the 
preponderance of the evidence is against a compensable rating 
at this time.  

In reaching this decision, the Board has considered the 
history of the veteran's psychophysiologic cardiovascular 
reaction (neurocirculatory asthenia), as well as the current 
clinical manifestations of this disability and its effect on 
the veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  The Board has also applied all pertinent aspects of 
38 C.F.R. Parts 3 and 4.  In conclusion, the current medical 
evidence is consistent with no more than a noncompensable 
rating for psychophysiologic cardiovascular reaction 
(neurocirculatory asthenia).  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for a higher rating.  The Board has considered the 
benefit of the doubt rule, but as the evidence is not in 
relative equipoise, that rule is not applicable in this case.  
See Ferguson, supra.

Further, the regular schedular standards appear sufficient 
for evaluation to the extent that the veteran's 
psychophysiologic cardiovascular reaction has not caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned ratings), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is 
impracticable.  Thus, consideration of an extra-schedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1); See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Service connection for an organic heart disorder is denied.

The claim for entitlement to an increased (compensable) 
rating for psychophysiologic cardiovascular reaction, is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

